DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 have been amended. Claims 15-20 have been added. Thus, claims 1-20 are presented for examination.

35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims limitations “feature extraction unit… clustering unit… reference determination unit… similarity calculation unit… sorting unit… (claim 6), state evaluation unit… (claim 10), state evaluation unit… (claim 20)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “units configured to” coupled with functional language “extract… cluster… determine… calculate… sort (claim 6), evaluate… (claim 10), evaluate… (claim 20)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6, 10, and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claim Limitation
Corresponding Structure
In Claim 6:
feature extraction unit
Fig. 2 - 202
In Claim 6:
clustering unit
Fig. 2 - 204
In Claim 6:
reference determination unit
Fig. 2 - 206
In Claim 6:
similarity calculation unit
Fig. 2 - 208
In Claim 6:
sorting unit
Fig. 2 - 210
In Claim 10:
state evaluation unit
Fig. 2 - 212
In Claim 20:
state evaluation unit
Fig. 2 - 212

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 14, this claim recites “a computer program product tangibly stored in a computer readable medium…”. However, the broadest reasonable interpretation of the claim, when read in light of its corresponding disclosure, appears to be embodied on a transitory computer readable medium or signal. Therefore, the claim is rejected as being directed to non-statutory subject matter. Examiner recommends amending the claim in order to include “non-transitory computer readable medium…”.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 12:
It is unclear whether this claim is an independent or dependent claim.

For claim 13:
It is unclear whether this claim is an independent or dependent claim.

For claim 14:
It is unclear whether this claim is an independent or dependent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US Patent Application Publication No. 2015/0052088) in view of Santos (US Patent Application Publication No. 2010/0001700).

Regarding claim 1, Arya teaches a method for evaluating a health state of a distribution transformer (Figs. 1-6), comprising:
extracting features from electric power parameters of a plurality of distribution transformers (based on different features, such as voltages, phases, etc., distribution transformers are grouped with similar values [Paragraphs 16, 18, 21, 25, 26, 28, 34, 36, 37, 39, 42, 45-48, 50-54]);
clustering the plurality of distribution transformers into M subsets based on the features extracted (based on the different features, the transformers are clustered in groups [Paragraphs 16, 18, 21, 25, 26, 28, 34, 36, 37, 39, 42, 45-48, 50-54]), where M is a natural number greater than 1 and less than a number of the plurality of distribution transformers (since the totality of the transformers are clustered, the groups will not be greater then said total amount [Paragraphs 16, 18, 21, 25, 26, 28, 34, 36, 37, 39, 42, 45-48, 50-54]); and
respectively executing processing for respective subsets of the M subsets (steps 504 and 604 in Figs. 5-6 [Paragraphs 16, 18, 21, 25, 26, 28, 34, 36, 37, 39, 42, 45-48, 50-54]) including:
[
calculating a similarity between each of the plurality of the distribution transformers, in the respective subset and the reference transformer (similarities for each of the transformers is calculated for arriving and finding out the issue in the grid [Paragraph 19]); and
sorting the distribution transformers in the respective subset according to the similarity calculated (hence, the transformers are being grouped based on their similarities on the determined parameters and issues [Paragraphs 16, 18, 21, 25, 26, 28, 34, 36, 37, 39, 42, 45-48, 50-54]).
However, Arya does not explicitly mention determining a cluster center of a respective subset of the M subsets as a reference transformer for the respective subset.
Santos teaches, in a similar field of endeavor of powering systems, the following:
a) determining a cluster center of a respective subset of the M subsets as a reference transformer for the respective subset (for the disclosed power system, it is taught that transformers within a group of transformers are determined as masters or commanded transformers; thus, the master transformer being a reference transformer [Paragraphs 88-89]. A person having ordinary skills in the art would recognize that, for each of the groups in Arya’s, a transformer will be designed as a reference transformer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the powering system (as taught by Arya) by determining a cluster center (as taught by Santos) for the purpose of making more reliable voltage regulation systems (Santos – Paragraph 22).

Regarding claim 2, Arya further teaches the method of claim 1, wherein the electric power parameters include a voltage (voltage is one of the parameters for the clustering of distribution transformers [Paragraphs 16, 18, 21, 25, 26, 28, 34, 36, 37, 39, 42, 45-48, 50-54]).

Regarding claim 3, Arya further teaches the method of claim 1, wherein the extracting of features from electric power parameters of the plurality of distribution transformers comprises:
extracting the features based on statistical parameters, and filtering the electric power parameters to obtain filtered features (statistics are used for determining the parameters [Paragraph 32]).

Regarding claim 4, Arya further teaches the method of claim 1, wherein the calculating of the similarity between each of the plurality of the distribution transformers in the respective subset and the reference transformer comprises:
calculating a cosine distance or a Euclidean distance between an electric power parameter curve of a respective distribution transformer, of the plurality of the distribution transformers, and an electric power parameter curve of the reference transformer (distance algorithms are implemented for the determination of parameters and abnormalities in the network. Thus, a person having ordinary skills in the art would recognize that these distance algorithms determine the similarities in the distribution transformers [Paragraphs 21, 23, 24, 31, 46, 51]).

Regarding claim 5, Arya further teaches the method of claim 1, wherein the processing respectively executed for each of the respective M subsets further comprises:
evaluating a health state of each respective distribution transformer based on a health state of the reference transformer in one respective subset of M subsets and the sorting of the distribution transformers in the one respective subset of the M subsets (error check/corrector 204 in Fig. 2 analyzes for errors in the measurements of the devices, thus for how reliable is each of the distribution transformers [Paragraphs 17, 19, 33, 38, 39]).

Regarding claims 6-10, these claims are rejected as applied to claims 1-5.
Regarding claim 11, this claim is rejected as applied to claim 1.
Regarding claim 12, this claim is rejected as applied to claim 1.
Regarding claim 13, this claim is rejected as applied to claim 1.
Regarding claim 14, this claim is rejected as applied to claim 1.
Regarding claims 15-17, these claims are rejected as applied to claims 3-5.
Regarding claims 18-20, these claims are rejected as applied to claims 3-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633